Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 1 of 9


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. 20-61915-Civ-COOKE/HUNT

 GOYARD ST-HONORE,

 Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS
 AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A,”

 Defendants.
 ____________________________________/
                     ORDER OF REFERRAL AND ORDER
              REGARDING COURT PRACTICES AND PROCEDURES
         THIS MATTER comes before the Court on the filing of the Complaint. The Court
 has reviewed the Complaint. To efficiently, expeditiously, and economically resolve this
 dispute, it is ORDERED as follows:
 I.      COUNSEL TO MEET AND FILE JOINT SCHEDULING REPORT
         1.     Plaintiff must forward a copy of this Order to all defendants, upon notice of
 appearance of defense counsel.
         2.     Discovery in this case will be conducted in accordance with the Federal Rules
 of Civil Procedure and Southern District of Florida Local Rules (effective December 1,
 2019), except that the deadlines under Local Rules 16.1 (d), (e), (h), (j), and (k), may be
 modified by further order of the Court.
         3.     In addition to complying with Local Rule 7.1, any motion and accompanying
 memorandum of law may not exceed a combined length of 20 pages, all non-dispositive
 motions must be accompanied by a proposed order, and all motions, memoranda of law,
 proposed orders, and other documents created for the Court’s review must be uploaded from
 a PDF document created within MS Word (and not from a scanned PDF document). Finally,
 motions, memoranda of law, proposed orders, and other documents created for the Court’s
 review must adhere to the following specifications:
                a.     12 pt. Calisto MT font;
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 2 of 9


               b.     One inch margins on all sides;
               c.     1/2 inch tab setting;
               d.     1.5 Line Spacing;
               e.     Full Justified;
               f.     Conforming to the exemplar order at Attachment E to this Order;
               g.     Filed electronically with the corresponding motion; and
               h.     In the case of proposed orders, e-mailed as a Microsoft Word (.doc)
 document to cooke@flsd.uscourts.gov. The subject line of the e-mail must include: (i) case
 number, (ii) case name, and (iii) docket entry number of the corresponding motion.
        Failure to comply with the foregoing requirements may result in the relevant motion
 being denied without prejudice.
        4.     Within 45 days of service upon the defendant(s), counsel must file a Joint
 Scheduling Report and Joint Proposed Scheduling Order pursuant to Local Rule 16.1(b)(2),
 with a complete service list containing the name, address, e-mail address, phone number,
 fax number, and party represented of each counsel.
        5.     Counsel for the parties must meet in person or telephonically for a
 scheduling conference at least 21 days prior to the date the above Joint Proposed Scheduling
 Order is due. At this conference, the parties must accomplish the following: (1) determine
 the appropriate case management track for the action pursuant to Local Rule 16.1(a)(2); (2)
 develop a case management plan which sets deadlines in compliance with paragraphs A, B,
 and C below; and (3) discuss settlement in good faith.
               A.     The Joint Scheduling Report must include all information required by
 the eleven subsections, (A) through (K), of Local Rule 16.1(b)(2). Unilateral submissions
 are prohibited.
               B.     As an attachment to the parties’ Joint Scheduling Report, and in
 Compliance with Local Rule 16.1(b)(2), the parties must jointly complete Attachment A to
 this Order. The parties must insert the specific day, month and year for each listed deadline
 that applies to the parties’ case management plan. In completing Attachment A, the parties
 must take into consideration the suggested pretrial deadlines set out in Attachment B to this
 Order. If the parties agree that one or more of the proposed deadlines (such as “expert
 witness deadlines”) are not appropriate for this action, they may strike the language and
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 3 of 9


 omit that proposed deadline in Attachment A. The parties’ proposed dates must include: (1)
 at least 17 weeks between the deadline for all pretrial dispositive motions and the proposed
 trial date; and (2) at least five weeks between the deadline for the pretrial stipulation and
 the proposed trial date.
                 C.     As part of the Joint Scheduling Report, the parties will jointly
 complete and file with the Court the Magistrate Judge Jurisdiction Election Form appended
 to this Order as Attachment C. The Court will not accept unilateral submissions in this
 regard; thus, a “Yes” should be checked only if all parties agree. If the parties consent to a
 full disposition of the case by the Magistrate Judge, including trial and entry of final
 judgment, the parties must jointly file the election form appended to this Order as
 Attachment D.
        6.       The Parties must jointly select a mediator certified under Local Rule 16.2(b),
 and schedule a time, date, and place for mediation. In addition, the Parties must jointly file
 a proposed order scheduling mediation. If the parties cannot agree on a mediator, they
 must notify the clerk in writing as soon as possible and the Clerk will designate a certified
 mediator on a blind rotation basis. Counsels for all parties must familiarize themselves with
 and adhere to all provisions of Local Rule 16.2. The parties must complete mediation at
 least 30 days prior to the calendar call.
        7.       The foregoing information will aid the Court in its management of this case,
 including the expeditious resolution of any discovery disputes, and help the parties focus on
 the key issues of the case at an early stage in the proceedings. Accordingly, failure of the
 parties to file a joint scheduling report may result in dismissal, default, or the imposition
 of other sanctions, including attorney’s fees and costs.
 II.    EXPEDITED SERVICE
        It is further ORDERED and ADJUDGED that, in an attempt to expedite the
 processing of the action, Plaintiff must serve the Defendant with a copy of the summons and
 complaint within 60 days of the date of this Order. If Plaintiff is unable to do so, Plaintiff
 must provide an explanation to the Court as to the reason why Defendant has not been
 served within the allotted 60 days and must provide a detailed description of the attempts he
 has made to serve Defendant. Failure to comply with this Order may lead to immediate
 dismissal of this cause.
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 4 of 9


 III.      REFERRAL OF CASE TO MAGISTRATE JUDGE
           This case is REFERRED to the Honorable Patrick M. Hunt, United States
 Magistrate Judge for the Southern District of Florida, for appropriate resolution of all non-
 dispositive pretrial matters, as well as motions for attorney’s fees and costs and motions for
 sanctions, in accordance with 28 U.S.C. §§ 636(b)(1)(A) and (B). Motions in Limine and any
 motion affecting deadlines set by the Court's Scheduling Order are excluded from this referral,
 unless specifically referred by separate order.
           The Parties are notified that all subsequent pleadings bearing on matters referred to
 the Magistrate Judge must be so designated by setting forth beneath the case number the
 identity of the Magistrate Judge to which the matter has been referred and the date of the
 Order of Reference.
 IV.       NOTICE OF JOINT MOTIONS
           The parties are hereby notified that multiple Plaintiffs or Defendants must file joint
 dispositive motions with co-parties unless there are clear conflicts of positions or grounds for
 relief.
           DONE and ORDERED in chambers, Miami, Florida, this 5th day of October 2020.




 Copies furnished to:
 Patrick M. Hunt, U.S. Magistrate Judge
 Counsel of record
   Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 5 of 9


                         Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

___________             Joinder of parties and claims, and amendment of pleadings.
(INSERT DATES)
____________            Parties must furnish opposing counsel with a written list containing the names and addresses of
all fact witnesses intended to be called at trial and only those witnesses listed will be permitted to testify unless good
cause is shown and there is no prejudice to opposing party. The parties are under a continuing obligation to
supplement discovery responses within ten days of receipt or other notice of new or revised information.

____________            All fact discovery must be completed.

____________           Plaintiff must furnish expert witness list to the Defendant, along with the summaries/reports
required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will be permitted to testify. Within the 14-day
period thereafter, Plaintiff must make its experts available for deposition by Defendant.

____________           All dispositive and other pretrial motions not explicitly excluded by Local Rule 7.1(a)(1), and
accompanying memoranda of law must be filed. A minimum of 17 weeks is required for the Court to review dispositive
motions prior to filing of the joint pretrial stipulation. If no dispositive motions will be filed, clearly note this fact in the
Joint Scheduling Report.

____________           Defendant must furnish expert witness list to the Plaintiff along with the summaries/reports
required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will be permitted to testify. Within the 14-day
period thereafter, Defendant must make its experts available for deposition by Plaintiff.

____________            All expert discovery must be completed.

____________         All Daubert and Markman motions and accompanying memoranda of law must be filed. If a
Daubert or Markman hearing is necessary, add that as an additional deadline at the bottom of Attachment A.

____________          Mediation must be completed. (The parties should select the earliest date to maximize resolution
of the case in a manner that promotes client and judicial economy.)

____________            (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The pretrial stipulation
must include Plaintiff’s non-binding breakdown of damages with corresponding amounts; the witness lists must be
pared down to those witnesses the parties intend to call at trial; and the exhibit lists must identify the witness
introducing each exhibit. The parties must meet at least one month prior to the deadline for filing the pretrial
stipulation to confer on the preparation of that stipulation. The Court will not accept unilateral pretrial stipulations,
and will strike, sua sponte, any such submissions; and

(b) Joint Summary of Respective Motions in Limine must be filed. The Summary must contain a cover page providing
the style of the case and an index of the motions in limine. The Summary must also include for each evidentiary issue:
(i) a one page motion identifying the evidence sought to be precluded at trial and citing legal authority supporting
exclusion; and (ii) a one page response to the motion providing a statement of the purpose for which the challenged
evidence would be offered and citing legal authority in support of admission of the challenged evidence. The parties
must work together to prepare the Summary. Prior to submission of the Summary, the parties are encouraged to
resolve evidentiary issues through stipulation.

____________           Final proposed jury instructions (for jury trial) or findings of fact and conclusions of law (for
bench trial) must be submitted. (A courtesy copy must be submitted to chambers at cooke@flsd.uscourts.gov, in Microsoft Word
format). Each party’s trial witness list, with one-sentence synopsis and time needed for direct and cross examination;
proposed voir dire questions; and deposition designations.

____________            Trial Date.
  Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 6 of 9


                                     Attachment B: Suggested Pretrial Deadlines

31 weeks prior to        Joinder of parties and claims, and amendment of pleadings.
pretrial stipulation

21 weeks prior to        Parties must furnish opposing counsel with a written list containing the names and addresses
pretrial stipulation     of all fact witnesses intended to be called at trial and only those witnesses listed will be
                         permitted to testify.
18 weeks prior to        All fact discovery must be completed.
pretrial stipulation

16 weeks prior to        Plaintiff must furnish expert witness list to the Defendant, along with the summaries/reports
pretrial stipulation     required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will be permitted to
                         testify. Within the 14-day period thereafter, Plaintiff must make its experts available for
                         deposition by Defendant.
17 weeks prior to        All dispositive pretrial motions and memoranda of law must be filed. A minimum of 17
pretrial stipulation     weeks is required for the Court to review dispositive motion prior to filing of the joint pretrial
                         stipulation. If no dispositive motions will be filed, clearly note this fact in the Joint Scheduling
                         Report.
14 weeks prior to        Defendant must furnish expert witness list to the Plaintiff along with the summaries/reports
pretrial stipulation     required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will be permitted to
                         testify. Within the 14-day period thereafter, Defendant must make its experts available for
                         deposition by Plaintiff.

12 weeks prior to        All expert discovery must be completed. If a Daubert or Markman hearing may be necessary,
pretrial stipulation     the parties are to add that as an additional deadline at the bottom of attachment A.

11 weeks prior to        All Daubert and Markman motions and accompanying memoranda of law must be filed. If a
pretrial stipulation     Daubert or Markman hearing is necessary, the parties are to add that as an additional deadline
                         at the bottom of attachment A.

10 weeks prior to        Mediation must be completed. (The parties should select the earliest date to maximize
pretrial stipulation     resolution of the case in a manner that promotes client and judicial economy.)

5 weeks prior to the     (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The pretrial
Friday before trial      stipulation must include Plaintiff’s non-binding breakdown of damages with corresponding
period                   amounts and other relief sought. The parties must meet at least one month prior to the
                         deadline for filing the pretrial stipulation to confer on the preparation of that stipulation. The
                         Court will not accept unilateral pretrial stipulations, and will strike, sua sponte, any such
                         submissions; and

                         (b) Joint Summary of Respective Motions in Limine must be filed. The Summary must
                         contain a cover page providing the style of the case and an index of the motions in limine. The
                         Summary must also include for each evidentiary issue: (i) a one page motion identifying the
                         evidence sought to be precluded at trial and citing legal authority supporting exclusion; and
                         (ii) a one page response to the motion providing a statement of the purpose for which the
                         challenged evidence would be offered and citing legal authority in support of admission of the
                         challenged evidence. The parties must work together to prepare the Summary. Prior to
                         submission of the Summary, the parties are encouraged to resolve evidentiary issues through
                         stipulation.

Friday before Calendar   Final proposed jury instructions (for jury trial) or findings of fact and conclusions of law (for
Call                     bench trial) must be submitted. (A courtesy copy must be submitted to chambers at
                         cooke@flsd.uscourts.gov, in Microsoft Word format). Each party’s trial witness list, proposed voir
                         dire questions, and deposition designations.
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 7 of 9


                         Attachment C: Magistrate Judge Jurisdiction Election Form

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-61915-Civ-COOKE/HUNT

 GOYARD ST-HONORE,

 Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS
 AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A,”

 Defendants.
 ____________________________________/
                  ELECTION TO JURISDICTION BY A UNITED STATES
               MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to the
 above-captioned civil matter hereby jointly and voluntarily elect to have a United States
 Magistrate Judge decide the following motions and issue a final order or judgment with respect
 thereto:
         1.     Motions for Costs                      Yes _____       No _____
         2.     Motions for Attorney’s Fees            Yes _____       No _____
         3.     Motions for Sanctions                  Yes _____       No _____


         ____________          ________________________________________
         (Date)                (Signature-Plaintiff’s Counsel)

         _____________         ________________________________________
         (Date)                (Signature-Plaintiff’s Counsel)

         __________            ________________________________________
         (Date)                (Signature-Defendant’s Counsel)
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 8 of 9


                        Attachment D: Magistrate Judge Jurisdiction Election Form

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-61915-Civ-COOKE/HUNT

 GOYARD ST-HONORE,

 Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS
 AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A,”

 Defendants.
 ____________________________________/
                          ELECTION TO JURISDICTION BY
                  A UNITED STATES MAGISTRATE JUDGE FOR TRIAL

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to the
 above-captioned civil matter hereby jointly and voluntarily elect to have a United States
 Magistrate Judge conduct all further proceedings in the case, including trial, and entry of final
 judgment with respect thereto.

         ___________                  _________________________________
         (Date)                       (Signature-Plaintiff’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Plaintiff’s Counsel)


         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)
Case 0:20-cv-61915-MGC Document 8 Entered on FLSD Docket 10/05/2020 Page 9 of 9



                                    Attachment E: Exemplar Order

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. 20-61915-Civ-COOKE/HUNT

 GOYARD ST-HONORE,

 Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS
 AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A,”

 Defendants.
 ____________________________________/
                                         TITLE OF ORDER
         THIS MATTER is before the Court on [Plaintiff/Defendant, insert name(s),]
 Motion for [insert motion title], [ECF No. (insert docket entry number)], filed [insert date].
         The Court, having reviewed the Motion and being fully advised in the premises,
 hereby ORDERS and ADJUDGES as follows:
         1. Said Motion is GRANTED.
         2. [Insert relief requested].
         DONE and ORDERED in Chambers, Miami, Florida, this               day of [insert month]
 20__.



                                                     ___________________________________
                                                     MARCIA G. COOKE
                                                     UNITED STATES DISTRICT JUDGE


 Copies furnished to:
 Patrick M. Hunt, U.S. Magistrate Judge
 Counsel of record
